Citation Nr: 1504334	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from February 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a March 2014 decision, the Board increased the disability rating assigned to the cervical spine to 20 percent; however, the Board denied a disability rating in excess of 20 percent.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court partially vacated the Board's March 2014 decision as to the cervical spine claim and remanded the matter for action in compliance with a Joint Motion for Partial Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

In the November 2014 Joint Motion for Partial Remand, the parties agreed that the Board failed to address whether a September 2011 VA medical examination complied with the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, the parties determined that the September 2011 VA examination "does not adequately evaluate whether functional ability is significantly affected during flare-ups of the cervical spine."  See the Joint Motion for Remand dated November 2014.  The parties continued, "[t]he examination does not provide any information as to what motion is lost, the degree of loss and/or the degree of additional limitation that actually occurs during flare-ups."  Id.

Therefore, pursuant to the mandates of the Joint Motion, a new examination, with findings responsive to the pertinent rating criteria, is needed.  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of the symptoms associated with the service-connected DDD of the cervical spine.  The examiner should specifically identify any functional impairment suffered by the Veteran due to flare-ups of her cervical spine disability.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient records dated since September 2011.  

2.  Then schedule the Veteran for a VA examination in order to determine the current severity of her cervical spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all pertinent pathology noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's cervical spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's cervical spine.  The examiner should equate the functional impairment due to pain, weakened movement, excess fatigability, and/or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  The examiner should also address the Veteran's reports of flare-ups of cervical spine symptomatology.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

(c)  If disc syndrome is found, report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service-connected cervical spine disability.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d)  Identify any evidence of neurological manifestations due to the service-connected cervical spine disability, to include any neurological pathology affecting the upper extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.
(e)  Address the impact of the cervical spine disability upon the Veteran's industrial activities, including her ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3.  Then readjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

